DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/194,689 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.
Claim Rejections - 35 USC § 112

The rejection of Claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Stephens [US 2015/0222705] in view of Tomoyuyki [JP 2013210910].
Claim 5, Stephens discloses a memory controller [Fig. 1, any one of clients 110, par. 0114] comprising: a processor configured to control operations [switch fabric 102a controls the communications and data traffic to storage modules] of a nonvolatile memory including a first memory block group storing user data [groups 125, 130, 120], a second memory block group storing non-journal metadata [groups 125, 130, 120], and a third memory block group  storing journal data [groups 125, 130, 120; wherein the storage may store user data and metadata among other types of data, par. 0118]; and a garbage collection management unit configured to execute a garbage collection policy [par. 0171] with respect to the first, second and third memory block groups, the garbage collection policy including inhibiting garbage collection of the third memory block group [page level garbage collection where the blocks are selected for garbage collection and as such, able to inhibit garbage collection of certain blocks, par. 0172-0173].
Stephens does not teach but Tomoyuyki discloses storing journal data that is cyclically updated [description paragraphs 18-21].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Stephens to be cyclically updated as disclosed by Tomoyuyki since it ensures the successful storage of new journal data as it becomes available.  
Claim 6 is rejected similarly as Claim 5 wherein the clients may input data via write requests [par. 0116] which lead to the storage of data [par. 0118].
Claim 7, Stephens in view of Tomoyuyki discloses the memory controller of claim 6, wherein the processor is configured to determine that the input data is the journal data when an address provided with the input data is within a predetermined address range [metadata stored inside the storage space presented by the user addressable space in the storage media, par. 0107].
Claim 8, Stephens in view of Tomoyuyki discloses the memory controller of claim 6, wherein the processor is configured to determine that the input data is the journal data when a data pattern of the input data is a predetermined data pattern [metadata stored in Logical to Physical tables represents data pattern format, par. 0092].
Claim 9 is rejected using the same rationale as Claim 5.
Claim 10, Stephens in view of Tomoyuyki discloses the memory controller of claim 1, wherein the first type of data comprises user data, and the second type of data comprises metadata [groups 125, 130, 120; wherein the storage may store user data and metadata among other types of data, par. 0118].
Claim 11, Stephens in view of Tomoyuyki discloses the memory controller of Claim 10, wherein the metadata comprises journal data [groups 125, 130, 120; wherein the storage may store user data and metadata among other types of data, par. 0118; Stephens and Tomoyuyki discloses to storage of journal data].
Claim 12, Stephens in view of Tomoyuyki discloses the memory controller of claim 1, wherein the garbage collection cost corresponds to execution time of the garbage collection [par. 0173].
Claim 13, Stephens in view of Tomoyuyki discloses the memory controller of claim 5, further comprising: a host interface configured to interface with a host [par. 0116-0117]; a nonvolatile memory interface configured to interface with the nonvolatile memory [par. 0100]; and a buffer memory, wherein the processor is configured to provide the nonvolatile memory with the user data via the nonvolatile memory interface for storage in the first memory block group [par. 0167-0168], to provide the nonvolatile memory with the non-journal metadata via the nonvolatile memory interface for storage in the second memory block group, and to provide the nonvolatile memory with the journal data via the nonvolatile memory interface for storage in the third memory block group [par 0118].
Claim 14, Stephens in view of Tomoyuyki discloses the memory controller of claim 5, wherein the nonvolatile memory comprises a three-dimensional (3D) arrayed nonvolatile memory device [par. 0134].
Claim 15 is rejected using the same rationale as Claim 13.
Claim 16 is rejected using the same rationale as Claim 14.
Claim 17 is rejected using the same rationale as Claim 11. 
Claim 18 is rejected using the same rationale as Claim 7.
Claim 19 is rejected using the same rationale as Claim 8.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Prior Art of Record fails to teach nor suggest the claimed combination of a memory controller, comprising: a host interface configured to connect to a host; a nonvolatile memory interface configured to connect to a nonvolatile memory; and a garbage collection management unit configured to execute a garbage collection policy with respect to first and second memory block groups of the nonvolatile memory, wherein the first memory block group stores a first type of data and the second memory block group stores a second type of data, and wherein the garbage collection policy comprises determining a garbage collection cost for each of the first and second memory block groups, determining whether the garbage collection cost of the first memory block group is greater than the garbage collection cost of the second memory block group, executing garbage collection of the first memory block group when the garbage collection cost of the first memory block group is less than the garbage collection cost of the second memory block group, determining whether valid data of the second memory block group can be erased without copying when the garbage collection cost of the first memory block group is greater than the garbage collection cost of the second memory block group, executing garbage collection of the first memory block group when the data of the second memory block group can be erased without copying, and executing garbage collection of the second memory block group when the data of the second memory block group cannot be erased without copying, and wherein the nonvolatile memory interface is configured to interface with a three-dimensional (3D) arrayed nonvolatile memory device.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 5 and 9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stephens [US 2015/0222705] in view of Tomoyuyki [JP 2013210910].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133